UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6675



DELONTE E. TAYLOR,

                                            Plaintiff - Appellant,

          versus


THE STATE OF MARYLAND; STUART O. SIMMS,
Esquire, Secretary, Department of Public
Safety and Correctional Services of the State
of Maryland; WILLIAM SONDERVAN, Commissioner
of Corrections, State of Maryland; RONALD
HUTCHINSON,   Warden,   Maryland   House   of
Corrections, Jessup,

                                           Defendants - Appellees,

          and


JOHN DOE, I, Correctional Officer, Maryland
House of Corrections, Jessup; JOHN DOE, II,
Correctional   Officer, Maryland   House   of
Corrections,    Jessup;  JOHN    DOE,    III,
Correctional   Officer, Maryland   House   of
Corrections, Jessup,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
02-4039-JFM)


Submitted:   September 11, 2003       Decided:   September 17, 2003
Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Delonte E. Taylor, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Sharon Stanley Street, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Delonte E. Taylor appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.    See Taylor v. Maryland,

No. CA-02-4039-JFM (D. Md. Mar. 25, 2003).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                2